DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 07/29/2022 has been entered. Claims 16-30 remain pending in the application. The amendments to claim 16 have overcome the 35 USC 112 rejection of claim 16. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recite the limitation “recover said working parameters and the sequence parameters from the memory of the computer in real time…. the working parameters and the sequence parameters are temporarily stored in the at least one buffer memory and are transmitted from the at least one buffer memory to the electronic circuit” it is unclear whether the working parameters and sequence parameters are saved within the memory of the computer of the at least one buffer memory. For examination purpose, the examiner interpreted the limitation as a buffer in the digital acquisition board.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (EP 3117774, in the IDS) in the view of Urbano (US 7678048).

Regarding claim 16, Chang teaches an ultrasound imaging system, comprising (figure 1, paragraph 0023): 
an ultrasound probe comprising a plurality of transducers configured to emit and receive an ultrasound wave inside a region of a body (Figure 1, element 110, paragraph 0024; The ultrasound transducer 110 converts the electrical drive signal supplied by the front-end unit 120 into an ultrasound signal and transmits the ultrasound signal to a subject, and receives a reflected signal of the transmitted ultrasound signal from the subject and converts the reflected signal into an electrical signal (i.e., RF signal).); 
a digital acquisition board comprising (Figure 1, element 120, paragraph 0024; The front-end unit 120 generates an electrical drive signal to be applied to the ultrasound transducer based on a control signal transmitted from the host PC 130.): 
 electronic circuits configured to control the transducers to emit ultrasound waves and to convert signals sensed by transducers into digital data (Figure 2, elements 210 and 220, paragraphs 0031-0032; the front-end unit 120 includes a transmitting unit 210, a receiving unit 220. The transmitting unit 210 generates the electrical drive signal to be applied to the ultrasound transducer 110 based on the control signal transmitted from the host PC 130 via the front-end processing circuit 230. The receiving unit 220 may include a receiving circuit, N analog-to-digital or A/D converters and N buffer memories. The reflected signal (echo) from the subject is converted into the electrical signal (i.e., RF signal) by the ultrasound transducer 110), 
a real time sequencer configured to control the electronic circuits to drive the emission and reception of ultrasound signals, based on working parameters of the electronic circuits and sequence parameters (Figure 2, element 230, paragraph 0032; The transmitting unit 210 generates the electrical drive signal to be applied to the ultrasound transducer 110 based on the control signal transmitted from the host PC 130 via the front-end processing circuit 230.), 
at least one Direct Memory Access controller (paragraph 0034; the front-end processing circuit include a DMA controller), 
and 2Docket No. 7269-0006Appln. No. 16/628,760at least one buffer memory of the digital acquisition board (paragraph 0034; buffer memory 232); and 
 a computer connected to the digital acquisition board and configured to visualize an image representing a portion of said region (figure 1, element 130, paragraphs 0026 and 0028; The host PC 130 controls the front-end unit 120 to acquire the ultrasound data, and drives software that is used to generate the ultrasound image, by processing the acquired ultrasound data.), the computer comprising a memory (paragraph 0026; system memory of the PC),
 wherein the at least one Direct Memory Access controller is configured to access the memory of the computer in reading and writing by implementation of Direct Memory Access protocols (paragraphs 0026 and 0034; The front-end processing circuit 230 transmits the sample value of each channel, buffered in the buffer memory 223, through a bus mastering for the data bus directly to the system memory of the host PC 130. In other words, the front-end processing circuit 230 utilizes the DMA technique.), 
the real-time sequencer is configured to send requests to the Direct Memory Access controller (paragraph 0034; the front-end processing circuit 230 utilizes the DMA technique.)
however, Chang fails to explicitly teach the Direct Memory Access controller to recover said working parameters and the sequence parameters from the memory of the computer in real time, and
 the working parameters and the sequence parameters are temporarily stored in the at least one buffer memory and are transmitted from the at least one buffer memory to the electronic circuits.
Urbano, in the same field of endeavor, teaches requests the Direct Memory Access controller to recover said working parameters and the sequence parameters from the memory of the computer in real time (col 7, lines 22-39; commands a DMA controller in the PCI bridge 60 to retrieve the configuration data from a location in the system memory 58 and to send the configuration data through the host interface 62 to reprogram one of the field programmable gate arrays with the configuration data), and
 the working parameters and the sequence parameters are temporarily stored in the at least one buffer memory and are transmitted from the at least one buffer memory to the electronic circuits (col 4, lines 55-65;  the scan converter 24 comprises a 10K50V field programmable logic device and three supporting memory devices (2 SRAMs and 1 DRAM) for data buffering and instruction storage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang to incorporate the teachings of Urbano to provide a request to the Direct Memory Access controller to recover said working parameters and the sequence parameters from the memory of the computer in real time. Doing so will help in reprograming the acquisition of the transducer to transmit and receive data based on the parameters as taught within Urbano in col 7, lines 22-39.

Regarding claim 17, Chang teaches the ultrasound imaging system according to claim 16, further comprising a PCI express bus connecting the computer to the digital acquisition board (Figure 1, paragraph 0026; The front-end unit 120 converts the RF signal that is an analog signal into a digital signal, and transmits the digital signal to the system memory of the host PC 130 in the DMA scheme via a bus mastering for the data bus (e.g., PCI Express bus).).

Regarding claim 18, Chang teaches the ultrasound imaging system according to claim 16, wherein the electronic circuits comprise an emission processing chain comprising (Figure 2, element 210) a transmission beamformer configured to generate digital signals, and a pulser configured to convert each of the digital signal into an electrical excitation of a transducer of the plurality of transducers (paragraphs 0024, 0026, and 0032).

Regarding claim 19, Chang teaches the ultrasound imaging system according to claim 16, wherein the electronic circuits comprise a reception processing chain comprising an analog processing chain (paragraphs 0026 and 0033), and a digital processing chain comprising at least an analog-to-digital converter (paragraphs 0026 and 0033).

Regarding claim 20, Chang teaches the ultrasound imaging system according to claim 16, wherein the working parameters comprise signal reception parameters including filtering coefficients, gains, demodulation frequencies, and time gain compensation profiles, and signal emission parameters including delays, signal waveforms, and iodization parameters (paragraphs 0059 and 0064-0068).

Regarding claim 21, Chang teaches the ultrasound imaging system according to claim 16, however, fails to explicitly teach wherein the working parameters comprises at least one library of predefined settings, said library being stored in a memory of the digital acquisition board, and the addresses of the settings stored in the library being stored in the  memory of the computer, wherein the real-time sequencer is configured to send requests to the Direct Memory Access controller to recover said addresses from the computer in real time, and the real-time sequencer is configured to recover settings from the memory of 5Docket No. 0769-1009 the digital acquisition board by indirection based on said addresses.
Urbano, in the same field of endeavor, teaches the working parameters comprises at least one library of predefined settings, said library being stored in a memory of the digital acquisition board (col 4, lines 55-65;  the scan converter 24 comprises a 10K50V field programmable logic device and three supporting memory devices (2 SRAMs and 1 DRAM) for data buffering and instruction storage.), and the addresses of the settings stored in the library being stored in the  memory of the computer, wherein the real-time sequencer is configured to send requests to the Direct Memory Access controller to recover said addresses from the computer in real time, and the real-time sequencer is configured to recover settings from the memory of 5Docket No. 0769-1009 the digital acquisition board by indirection based on said addresses (col 7, lines 22-39; commands a DMA controller in the PCI bridge 60 to retrieve the configuration data from a location in the system memory 58 and to send the configuration data through the host interface 62 to reprogram one of the field programmable gate arrays with the configuration data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang to incorporate the teachings of Urbano to provide the working parameters comprises at least one library of predefined settings, said library being stored in a memory of the digital acquisition board, and the addresses of the settings stored in the library being stored in the  memory of the computer and a request to the Direct Memory Access controller to recover said working parameters and the sequence parameters from the memory of the computer in real time. Doing so will help in reprograming the acquisition of the transducer to transmit and receive data based on the parameters.


Regarding claim 22, Chang teaches the ultrasound imaging system according to claim 21, wherein at least one library stored in the digital acquisition board comprises at least one of a library of waveforms for ultrasound emission, and a library of filters coefficients for received signals filtering (paragraphs 0058-0059).

Regarding claim 23, Chang teaches the ultrasound imaging system according to claim 16, wherein the real-time sequencer comprises a single ASIC or FPGA including a software programmable processor (paragraph 0029).

Regarding claim 24, Chang teaches the ultrasound imaging system according to claim 16, wherein the memory of the computer further stores the digital data converted by the electronic circuits (paragraphs 0033 and 0037).

Regarding claim 25, Chang teaches the ultrasound imaging system according to claim 16, wherein the computer further comprises a processor (paragraph 0028), the memory of the computer stores beamforming parameters, and the processor of the computer is configured to perform the beamforming of the digital data (paragraph 0039).

Regarding claim 26, Chang teaches the ultrasound imaging system according to claim 16, wherein the at least one Direct Access Memory controller comprises one data import engine configured to import data from the memory of the computer by implementation of Direct Access Memory protocols (paragraph 0034), and one data export engine configured to write data in the memory of the computer by implementation of Direct Access Memory protocols (paragraph 0034).

Regarding claim 27, Chang teaches A digital acquisition board, for use in an ultrasound imaging system, including (figure 1, paragraph 0023)
an ultrasound probe having a plurality of transducers configured to emit and receive an ultrasound wave inside a region of a body (Figure 1, element 110, paragraph 0024; The ultrasound transducer 110 converts the electrical drive signal supplied by the front-end unit 120 into an ultrasound signal and transmits the ultrasound signal to a subject, and receives a reflected signal of the transmitted ultrasound signal from the subject and converts the reflected signal into an electrical signal (i.e., RF signal).);  
a computer configured to visualize an image representing a portion of a medium (figure 1, element 130, paragraphs 0026 and 0028; The host PC 130 controls the front-end unit 120 to acquire the ultrasound data, and drives software that is used to generate the ultrasound image, by processing the acquired ultrasound data.), the computer including a memory (paragraph 0026; system memory of the PC)
 the digital acquisition board comprising (Figure 1, element 120, paragraph 0024; The front-end unit 120 generates an electrical drive signal to be applied to the ultrasound transducer based on a control signal transmitted from the host PC 130.): 
electronic circuits configured to control the transducers to emit ultrasound waves and to convert signals sensed by transducers into digital data (Figure 2, elements 210 and 220, paragraphs 0031-0033; the front-end unit 120 includes a transmitting unit 210, a receiving unit 220. The transmitting unit 210 generates the electrical drive signal to be applied to the ultrasound transducer 110 based on the control signal transmitted from the host PC 130 via the front-end processing circuit 230. The receiving unit 220 may include a receiving circuit, N analog-to-digital or A/D converters and N buffer memories. The reflected signal (echo) from the subject is converted into the electrical signal (i.e., RF signal) by the ultrasound transducer 110), 
a real time sequencer configured to control the electronic circuits to drive the emission and reception of ultrasound signals, based on working parameters of the electronic circuits and sequence parameters (Figure 2, element 230, paragraph 0032; The transmitting unit 210 generates the electrical drive signal to be applied to the ultrasound transducer 110 based on the control signal transmitted from the host PC 130 via the front-end processing circuit 230.), 
at least one Direct Memory Access controller configured to access the memory of the computer in reading and writing by implementation of Direct Memory Access protocols (paragraph 0034; the front-end processing circuit include a DMA controller); 
and at least one buffer memory (paragraph 0034; buffer memory 232), 
the digital acquisition board is configured to be disposed between the ultrasound probe and the computer (figure 1, element 120)
wherein the real-time sequencer is configured to send requests to the Direct Memory Access controller (paragraph 0034; the front-end processing circuit 230 utilizes the DMA technique.)
however, Chang fails to explicitly teach the Direct Memory Access controller to recover said working parameters and the sequence parameters from the memory of the computer in real time, and
 the working parameters and the sequence parameters are temporarily stored in the at least one buffer memory and are transmitted from the at least one buffer memory to the electronic circuits.
Urbano, in the same field of endeavor, teaches requests the Direct Memory Access controller to recover said working parameters and the sequence parameters from the memory of the computer in real time (col 7, lines 22-39; commands a DMA controller in the PCI bridge 60 to retrieve the configuration data from a location in the system memory 58 and to send the configuration data through the host interface 62 to reprogram one of the field programmable gate arrays with the configuration data), and
 the working parameters and the sequence parameters are temporarily stored in the at least one buffer memory and are transmitted from the at least one buffer memory to the electronic circuits (col 4, lines 55-65;  the scan converter 24 comprises a 10K50V field programmable logic device and three supporting memory devices (2 SRAMs and 1 DRAM) for data buffering and instruction storage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang to incorporate the teachings of Urbano to provide a request to the Direct Memory Access controller to recover said working parameters and the sequence parameters from the memory of the computer in real time. Doing so will help in reprograming the acquisition of the transducer to transmit and receive data based on the parameters as taught within Urbano in col 7, lines 22-39.

Regarding claim 28, Chang teaches an ultrasound imaging process implemented by an ultrasound imaging system according to claim 16, the ultrasound imaging process comprising:
sending, by the real-time sequencer, a request to the Direct Memory Access Controller (paragraph 0034; the front-end processing circuit 230 utilizes the DMA technique.)
however, Chang fails to explicitly teach request the Direct Memory Access Controller to recover the working parameters and the sequence parameters corresponding to alternative emission
Urbano, in the same field of endeavor, teaches  request the Direct Memory Access Controller to recover the working parameters and the sequence parameters corresponding to alternative emission
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang to incorporate the teachings of Urbano to provide a request to the Direct Memory Access controller to recover said working parameters and the sequence parameters corresponding to subsequent emission and reception sequences in real time. Doing so will help in reprograming the acquisition of the transducer to transmit and receive data based on the parameters.

Regarding claim 29, Chang teaches the ultrasound imaging process according to claim 28, further comprising changing the settings of an imaging mode during operation of the ultrasound imaging system (paragraph 0029), recovering, by the real-time sequencer, corresponding parameters prior to the subsequent emission sequence (paragraph 0034; The transmitting unit 210 generates the electrical drive signal to be applied to the ultrasound transducer 110 based on the control signal transmitted from the host PC 130 via the front-end processing circuit 230.).

Regarding claim 30, Chang teaches the ultrasound imaging process according to claim 28, wherein the computer further comprises a controller (paragraph 0039), and the process further comprises performing beamforming, by the controller, of the data received and processed by the digital acquisition board (paragraph 0039).
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art reference failed to teach the real-time sequencer is configured to send requests to the Direct Memory Access controller to recover said working parameters and the sequence parameters from the memory of the computer in real time, and the working parameters and the sequence parameters are temporarily stored in the at least one buffer memory and are transmitted from the at least one buffer memory to the electronic circuits. The examiner respectfully disagree. The Chang reference teaches a front-end processing circuit 230 that recovers control signals from the system memory of host PC. The front-end processing circuit utilize a DMA controller to access the memory of the host PC (as disclosed in paragraphs 0032 and 0034). The Chang reference fails to how the DMA controller recovers the control signals from the PC. Urbano reference was used to teach DMA controller accessing the system memory of a computer and recovering configuration data and transfer it to the front end transmitter/receiver board 36. The instruction data/ configuration data are saved in a buffer memory in the front end board (as disclosed in col 7, lines 22-39 and col 4, lines 55-65). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793